Case 3:19-cv-00443-DWD Document 106 Filed 06/11/21 Page 1 of 4 Page ID #689




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL HENNEY,                )
                              )
         Plaintiff,           )
                              )
vs.                           )                 Case No. 19-cv-443-DWD
                              )
JEREMY KOHN,                  )
MATTHEW MCCARTHY,             )
WEXFORD HEALTH SOURCES, INC., )
SHERRY MCVEY,                 )
DENSMORE,                     )
                              )
         Defendants.          )

                          MEMORANDUM AND ORDER

DUGAN, District Judge:

      In this matter, Plaintiff Daniel Henney, an inmate in the custody of the Illinois

Department of Corrections, alleges Eighth Amendment deliberate indifference claims

against Defendant Densmore related to Plainti



adding this claim against Defendant Densmore was filed on September 28, 2020 (Doc. 92).

A request for waiver of service of summons was sent to Defendant Densmore on

September 28, 2020 (Doc. 84). Defendant Rick Densmore executed and returned a waiver

of service, and his answer was due by December 7, 2020 (Doc. 91). Defendant failed to

timely appear and answer the complaint, and the Clerk of Court entered default against

Defendant Densmore on May 24, 2021 (Doc. 102).

      Now before the Court is the Motion for Default Judgment (Doc. 104) filed by

Plaintiff on June 4, 2021, and the Motion to Set Aside Default (Doc. 105) filed by
                                           1
Case 3:19-cv-00443-DWD Document 106 Filed 06/11/21 Page 2 of 4 Page ID #690




Defendant Densmore June 9, 2021 (Doc. 105). Fo

Motion is DENIED                                   GRANTED.

                                         Discussion



                                                    lenient, particularly where, as here, the

Clerk has entered default, but default has not yet been finalized. See JMB Mfg., Inc. v.

Child Craft, LLC, 799 F.3d 780, 791-792 (7th Cir. 2015); Cracco v. Vitran Exp., Inc., 559 F.3d

625, 631 (7th Cir. 2009) (The Rule 55(c) standard is more lenient du

favoring trial on the merits over default judg



(3) a meritorious defense to the complaint. See Cracco, 559 F.3d at 630-631 (internal

quotation and citation omitted).

       Good cause does not require a party to provide a good excuse so long as setting

aside a default does not cause prejudice to the opposing party. See JMB Mfg., Inc., 799

F.3d at 792; see also Arwa Chiropractic, P.C. v. Med-Care Diabetic, 961 F.3d 942, 948 (7th Cir.

2020) (noting the standard for good cause is less stringent than seeking relief from final

judgment under Rule 60(b), which requires showing mistake, inadvertence, or excusable

neglect). Likewise, to establish a meritorious defense, a party does not need to make a

definitive showing that the defense will prevail, though more than bare legal conclusions

must be provided. See Acosta v. DT & C Global Management, LLC, 874 F.3d 557, 561-562

(7th Cir. 2017).



                                              2
Case 3:19-cv-00443-DWD Document 106 Filed 06/11/21 Page 3 of 4 Page ID #691




      Here, Defendant Densmore took quick corrective action in response to the entry

of default. The default was entered on May 24, 2021, and he moved to set it aside on June

9, 2021. Densmore also demonstrates good cause for the default. While Densmore

executed his waiver of service promptly upon receipt in October 2020, Densmore was

unaware that he needed to take additional steps to secure representation from the Office

of the Illinois Attorney General and wrongfully believed that his returning of the request

for waiver of service was all that was needed (Doc. 105-1). Further, Densmore represents

that he retired from the Illinois Department of Corrections in January 2019, nearly one

                                             d Complaint, and therefore had not been in

contact with the Lawrence facility so to realize his mistake. However, upon learning of

his error, he promptly returned all missing representation paperwork, and his Counsel

entered an appearance on May 27, 2021, three days after the entry of default (Doc. 103).

                                       representation of this confusion, and finds it akin

to mistake or excusable neglect, and thus sufficient for establishing good cause.



                          e precluded by the Eleventh Amendment, and barred by

                             exhaust his administrative remedies (Doc. 105). Further,

Densmore asserts that he is protected from liability by qualified immunity (Id.). The



claims.




                                            3
Case 3:19-cv-00443-DWD Document 106 Filed 06/11/21 Page 4 of 4 Page ID #692




                                     Conclusion



been finalized, the Court finds good cause for setting aside the entry of default here.

                                 r Default Judgment (Doc. 104) is DENIED. Defendant

                                                     GRANTED. The default entered

on May 24, 2021 is hereby SET ASIDE. Defendant Densmore shall answer or otherwise

                               Complaint (Doc. 82; Doc. 83) by July 2, 2021.

      SO ORDERED.

      Dated: June 11, 2021




                                                     DAVID W. DUGAN
                                                     United States District Judge




                                          4
